DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s amendments, filed on 01/25/2022 regarding rejection of claims 24-43 has been entered and considered.

Response to Arguments

3.	Applicant’s arguments filed on 01/25/2022 with respect to claims 24-43 have been considered but are not persuasive.
The Applicant states in scanned page 7 “Sachs does not suggest "determining an identifier identifying the wireless transmit and receive unit, the wireless transmit and receive unit having established a first logical connection with a mobile network via a first eNB," and "transmitting a request to establish a second logical connection with the mobile network via a second eNB, the request indicating the identifier," as in the claim. Indeed, Sachs does not disclose or suggest "a first eNB" and "a second eNB" at all, and therefore cannot possibly disclose establishing "a first logical connection with a mobile network via a first eNB" and "transmitting a request to establish a second logical connection with the mobile network via a second eNB."
The Examiner respectfully disagrees and submits that Sachs discloses in para [0155] Fig. 9, the MRRM application of UT 240 forms and sends a capability message to the MRRM of RNC 230. According to the invention, this capability message uniquely 

Messages transmitted from UT port 241 to base station 250 in UTRAN path and from port 242 for UT to AP 265 through IEEE.802.3 path.
Sachs also discloses in para [0121] Fig. 2, Fig. 8, in step 810, a conventional data session is set up over the first transmission path, i.e. over the UTRAN path, between the UT 240 and a host or peer at the Internet 270, e.g. by establishes a PDP context data session between the UT 240 and RNC 230 through base station B250.
 And in para [0158] Fig. 2, UT 240 receives this Association Response message and has thus an established radio connection with the WLAN via said second port (242) through AP 265.

Therefore Sachs suggests that and Identifier of UT can be determined from capability message which uniquely identifies said UT 240 according to a standard protocol routing scheme of said first access network, e.g. the cellular radio network in form of the UTRAN, and also uniquely identifies said UT 240 according to a standard protocol routing scheme of said alternative access network, e.g. the protocol routing scheme of the WLAN.
And base statin B 250 is first eNB and AP 265 is second eNB.
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 24, 30, 32 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachs et al (US Pub: 20080192925) hereinafter Sachs and further in view of Yacobi et al. (US Pub: 20070049274) hereinafter Yacobi

As to claim 24.   Sachs teaches the wireless transmit and receive unit having established a first logical connection with a mobile network via a first eNB(Sachs [0099] [0155] Fig. 2, The 3GPP radio access bearer ID RAB ID is a conventional identifier defining the logical connection for the data session between the UT 240 and the SGSN 220 via base station  B 250; UT normally uses the 3GPP RAB ID i.e., logical connection as a unique session identifier/logical connection identifier and routes PDP context session data over the cellular radio network path, i.e. the UTRAN path in this case, by binding the 3GPP RAB ID to the 3GPP RB ID i.e., UT determines logical connection identifier to first network)
the wireless transmit and receive unit transmitting a request to establish a second logical connection with the mobile network via a second eNB, the request indicating the identifier; (Sachs [0158] Fig. 2, Fig. 9,  the UT 240 sends an association request message, in accordance with the IEEE 802 standard, to the AP 265, in order to initiate the WLAN connection set-up  the PDP context session identifier, e.g. the RB ID or RAB ID)
a wireless data network transmission path realized in form of a WLAN, of a data session, such as a PDP context session (Sachs [0158] Fig. 2,  Fig. 9, UT 240 receives this Association Response message  and has thus an established radio connection with the WLAN via said second port (242))
Sachs does not explicitly teach a method for establishing communication comprising: a wireless transmit and receive unit determining an identifie, and the wireless transmit and receive unit maintaining the first logical connection and the second logical connection in parallel.
Yacobi teaches a method for establishing communication comprising: 
a wireless transmit and receive unit determining an identifie, (Yacobi [0009][0020] user terminal UT knows International Mobile Subscriber Identity (IMSI) which is a number used to identify a subscriber (phone number) 
(Yacobi [0027] Fig. 1, Fig. 2, UT may be a dual mode device, with two radio frequency (RF) transceivers that are able to monitor and link to the WLAN and cellular networks simultaneously i.e., maintain connection to two access networks at the same time)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Yacobi with teaching of Sachs because Yacobi teaches that maintaining simultaneous connections to two networks would enable the UT to sends periodic reports, concerning its reception of the surroundings cellular system, to the CSC via both the WLAN and the cellular system. (Yacobi [0023])

Regarding claim 32, there is recited a relay node with steps that are virtually identical to the functions performed by the method recited in claim 24. Examiner submits that Sachs discloses in para [0077] a user terminal includes UT comprises processing mean executing program code stored for performing the disclosed functionalities of claim 32. As a result, claim 32 is rejected under section 103 as obvious over Yacobi in view of Sachs for the same reasons as in claim 24.

As to claim 30 the combination of Sachs and Yacobi specifically Sachs teaches that wherein the mobile network comprises a mobile network device, (Sachs [0097] Fig. 2, mobile network comprises User terminal 240, first base station B 250, second access point AP 265)
(Sachs [0099] Fig. 2,  data communication session between UT 240, base station 250 and RNC 230) and
wherein the second logical connection is associated with the wireless transmit and receive unit, the second eNB and the mobile network device.(Sachs [0097] Fig. 2, the dual mode/capability UT 240 can establish a WLAN radio connection with the AP 265 of the layer 2 WLAN network through its data port 242 and Multicast-enabled Layer 2 Switches M-L2S 201)
Regarding claim 38, there is recited a relay node with steps that are virtually identical to the functions performed by the method recited in claim 30. Examiner submits that Sachs discloses in para [0077] a user terminal includes UT comprises processing mean executing program code stored for performing the disclosed functionalities of claim 38. As a result, claim 38 is rejected under section 103 as obvious over Yacobi in view of Sachs for the same reasons as in claim 30.

Claim 25, 26, 33, 34  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachs, Wu and further in view of Chen et al. (US Pub: 20110013614 A1) hereinafter Chen

As to claim 25. The combination of Sachs and Yacobi does not teach wherein the identifier is a temporary identifier
Chen teaches wherein the identifier is a temporary identifier (Chen [0035] GPRS mobile terminal begin attach procedure to gain access to the GPRS link, during the attach procedure, the mobile terminal provides its identity Packet Temporary Mobile Subscriber Identity (PTMSI) and an indication of which type of attach that is to be executed)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Chen with teaching of Sachs and Yacobi because Chen teaches that providing mobile terminals identity Packet Temporary Mobile Subscriber Identity (PTMSI) and an indication of which type of attach that is to be executed would allow GGSN to receives packets addressed to the temporary IP address allocated to the mobile terminal and forwards these received packets to the mobile terminal.(Chen [0002])

As to claim 26 the combination of Sachs, Yacobi and Chen specifically Chen wherein the temporary identifier is a temporary mobile subscriber identifier TMSI (Chen [0035] GPRS mobile terminal begin attach procedure to gain access to the GPRS link, during the attach procedure, the mobile terminal provides its identity Packet Temporary Mobile Subscriber Identity (PTMSI) and an indication of which type of attach that is to be executed)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Chen with teaching of Sachs and Yacobi because Chen teaches that providing mobile terminals identity Packet Temporary Mobile Subscriber Identity (PTMSI) and an indication of which type of attach that is to be executed would allow GGSN to receives packets addressed to the temporary IP 

Regarding claims 33 and 34, there is recited a relay node with steps that are virtually identical to the functions performed by the method recited in claims 25 and 26. Examiner submits that Sachs discloses in para [0077] a user terminal includes UT comprises processing mean executing program code stored for performing the disclosed functionalities of claims 33 and 34. As a result, claims 33 and 34 are rejected under section 103 as obvious over Chen in view of Sachs and Yacobi for the same reasons as in claims 25 and 26.

Claims 27, 28, 35, 36  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachs, Yacobi and further in view of Lescuyer et al. (US Pub:  20040147262) hereinafter Lescuyer

As to claim 27 the combination of Sachs and Yacobi specifically Sachs teaches wherein the request to establish the second logical connection comprises  (Sachs [0155][0156] [0157] [0158] Table-3,   Fig. 2,  UT 240 sends an association request message, in accordance with the IEEE 802 standard, to the AP 265, in order to initiate the WLAN connection set-up)
the combination of Sachs and Yacobi does not teach a request for a bearer.
Lescuyer teaches a request for bearer (Lescuyer [0077] Fig. 10a, mobile terminal 10 is the initiator of the process which results in a system handover, on receipt of the service update request the RNC determines whether a new RAB is required, if a new RAB is required this is requested (RANAP/techno relocation) from the SGSN 74, SGSN 74 then requests a new bearer allocation from the relevant interworking unit IWU 32, 42, 46. The IWU responds with an acknowledgement that the bearer on the other network is complete, SGSN 74 then transmits a conformation to the RNC that the RAT handover is authorized, the RNC then sends the RAT handover command to the mobile terminal which begins the log-on procedure to the relevant network)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Lescuyer with teaching of Sachs and Yacobi because Lescuyer teaches that receiving RAB from RNC would provide mobile terminal best suited service with required QoS.  (Lescuyer [0072])
As to claim 28 the combination of Sachs, Yacobi and Lescuyer specifically Lescuyer teaches that wherein the request for the bearer comprises a bearer resource allocation request. (Lescuyer [0077] Fig. 10a, mobile terminal 10 is the initiator of the process which results in a system handover, on receipt of the service update request the RNC determines whether a new RAB is required, if a new RAB is required this is requested (RANAP/techno relocation) from the SGSN 74, SGSN 74 then requests a new bearer allocation from the relevant interworking unit IWU 32, 42, 46)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Lescuyer with teaching of Sachs and Yacobi because Lescuyer teaches that receiving RAB from RNC would provide mobile terminal best suited service with required QoS.  (Lescuyer [0072])

Regarding claims 35 and 36, there is recited a relay node with steps that are virtually identical to the functions performed by the method recited in claims 27 and 28. Examiner submits that Sachs discloses in para [0077] a user terminal includes UT comprises processing mean executing program code stored for performing the disclosed functionalities of claims 35 and 36. As a result, claims 35 and 36 are rejected under section 103 as obvious over Lescuyer in view of Sachs and Yacobi for the same reasons as in claims 35 and 36.

Claims 29, 31, 37, 39  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachs, Yacobi and further in view of Johansson et al. (US Pub:  20110194535) hereinafter Johansson

As to claim 29 the combination of Sachs and Yacobi specifically Sachs teaches wherein transmitting the request to establish the second logical connection comprises (Sachs [0155][0156] [0157] [0158] Table-3,   Fig. 2,  UT 240 sends an association request message, in accordance with the IEEE 802 standard, to the AP 265, in order to initiate the WLAN connection set-up)
the combination of Sachs and Yacobi does not teach transmitting the request to an MME comprised in the mobile network.
Johansson teaches transmitting the request to an MME comprised in the mobile network. (Johansson [[0058] Fig. 7A, UE initiating an attach request, a service request or a bearer set-up modification procedure towards its serving MME (block 700))
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Johansson with teaching of Sachs and Yacobi 
As to claim 31 the combination of Sachs and Yacobi does not teach wherein the mobile network device is an MME
Johansson teaches wherein the mobile network device is an MME (Johansson [[0058] Fig. 7A, UE initiating an attach request, a service request or a bearer set-up modification procedure towards its serving MME (block 700))
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Johansson with teaching of Sachs and Yacobi because Johansson teaches that transmitting request to an MME from UE would allow to delaying handover preparations. (Johansson [0068]
Regarding claims 37 and 39, there is recited a relay node with steps that are virtually identical to the functions performed by the method recited in claims 29 and 31. Examiner submits that Sachs discloses in para [0077] a user terminal includes UT comprises processing mean executing program code stored for performing the disclosed functionalities of claims 37 and 39. As a result, claims 37 and 39 are rejected under section 103 as obvious over Johansson in view of Sachs and Yacobi for the same reasons as in claims 37 and 39.

Claims 40, 41, 42  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachs and further in view of Bachmann et al. (US Pub: 20100323700) hereinafter Bachman 

As to claim 40 Sachs teaches a method for establishing communicating comprising: a mobile network device comprised in a mobile network [  ] between the mobile network and a wireless transmit and receive unit via a first eNB; (Sachs [0002] [0097]Fig. 1, Fig. 2,  a dual mode UT (User Terminal) 240, having both UTRAN and WLAN capability, establish a UTRAN radio connection through it's first data port 241 with Base station Node B 250)
and the mobile network device between the mobile network and the wireless transmit and receive unit via a second eNB. (Sachs [0002] [0097]Fig. 1, Fig. 2,  a dual mode UT (User Terminal) 240, having both UTRAN and WLAN capability, establish a WLAN radio connection through it's second data port 242 with the AP 265 of the WLAN. Node B 250 is connected to RNC 230)
Sachs does not teach associating a temporary identifier identifying wireless transmit and receive unit with a first logical connection, associating the temporary identifier with a second logical connection
Bachmann teaches associating a temporary identifier identifying wireless transmit and receive unit with a first logical connection (Bachmann [0018] [0219]-[0222] the UE identifies itself with the Global Unique Temporary Identifier GUTI, mobile terminal constructs the Global Unique Temporary Identifier GUTI using the MME2 identifier and TMSI from the re-authentication ID. mobile terminal sends the Attach Request to the eNodeB including the constructed GUTI, eNodeB then forwards the Attach Request to the identified MME2, authentication of the MN in the MME2 though needed,MME2 creates the bearers towards the PDN-GW, MME2 establishes the radio bearers with the mobile node, user data flow to/from the mobile node is re-routed via the 3GPP access)
associating the temporary identifier with a second logical connection (Bachmann  [0241] –[0246] non-3gpp access forwards the EAP-Request to the mobile terminal, the mobile terminal learns  new MME2 and new TMSI from the re-authentication ID in the EAP-Request/AKA-Reauthentication message and sends the EAP-Response/AKA-Reauthentication message to the non-3GPP access, non-3GPP forwards the EAP-success to the mobile terminal after EAP authentication is successful, and mobile terminal is  connected to the non-3GPP access network i.e., temporary identifier is associated with a second logical connection)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Bachmann with teaching of Sachs because Bachmann teaches that having a new MME2 in non-3GPP allocate a new temporary identity (TMSI) from MME2 by the mobile terminal would allow to uniquely identifies the mobile terminal in the MME2, thereby allowing efficient radio measurements. (Bachmann [0181])

As to claim 41 the combination of Sachs and Bachman specifically Sachs teaches  that  further comprising: the mobile network device communicating data to the wireless transmit and receive unit via the first logical connection, (Sachs [0099] Fig. 2,  data communication session between UT 240, base station 250 and RNC 230); and
the mobile network device communicating data the wireless transmit and receive unit via the second logical connection (Sachs [0097] Fig. 2, the dual mode/capability UT 240 can establish a WLAN radio connection with the AP 265 of the layer 2 WLAN network through its data port 242 and Multicast-enabled Layer 2 Switches M-L2S 201)

As to claim 42 the combination of Sachs and Bachman specifically Sachs teaches wherein the first logical connection is associated with the wireless transmit and receive unit, the first eNB, and the mobile network device, (Sachs [0099] Fig. 2, data communication session between UT 240, base station 250 and RNC 230)
And wherein the second logical connection is associated with the wireless transmit and receive unit, the second eNB, and the mobile network device (Sachs [0097] Fig. 2, the dual mode/capability UT 240 can establish a WLAN radio connection with the AP 265 of the layer 2 WLAN network through its data port 242 and Multicast-enabled Layer 2 Switches M-L2S 201)

Claims 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachs, Bachmann and further in view of Johansson 

As to claim 43 the combination of Sachs and Bachman does not teach wherein the mobile network device is an MME
Johansson teaches wherein the mobile network device is an MME (Johansson [[0058] Fig. 7A, UE initiating an attach request, a service request or a bearer set-up modification procedure towards its serving MME (block 700))


Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ATIQUE AHMED/           Primary Examiner, Art Unit 2413